DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cutter being … a cutting blade,” as recited in Claim 1, lines 7-9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 16 is objected to because of the following informalities:  	Claim 16 should be corrected as follows, “the third elongated support is positioned such that [[it]] the third elongated support intersects with a cutting plane of the cutter at all time.”	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-12 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai et al (US Publication 2002/0067797), herein referred to as Safai, in view of Fisher (US Patent 4,092,889), as evidenced by Squicciarini (US Patent 4,735,566) and Rudy et al (US Patent 4,962,568), herein referred to as Rudy.	Regarding Claim 1, Safai discloses a cutting apparatus (fig. 1) for cutting food items of varying shape and size (paragraphs 0024), the cutting apparatus comprising:
	a single conveyor belt (28), the single conveyor belt being an endless conveyor belt configured to convey said food items (paragraph 0025, lines 1-2), the single conveyor belt being a solid belt of a rubber or plastic material (“[the] conveyor belt 28 [is] constructed in a standard manner … [and is] made of material that is permeable to x rays, such as rubber or plastic,” paragraph 0029, lines 3-6), the food items contacting the single conveyor belt at an upper surface level of the single conveyor belt (fig. 1), 
	a cutter (paragraph 0046, lines 1-2; “high-speed water jet”, 22) arranged above the conveyor (fig. 1), the cutter being a fluid pressure cutter (“high-speed water jet,” paragraph 0011), a laser beam cutter (“a laser,” paragraph 0011), or a cutting blade (“a rotary saw, a hacksaw, a guillotine, or a bandsaw,” paragraph 0011), the cutter being adapted for operating in a crosswise movement in a direction transverse to a conveying direction (paragraph 0025, lines 23-24 and paragraph 0046, lines 3-22);  	wherein, according to x-ray image data, “the cutter 22 may take various cutting paths as long as the path completes removes undesirable material from the work piece… The cutter 22 may follow the outline of the detected undesirable material,” paragraph 0028, lines 7-10. Accordingly, the cutter is controlled to move across the width of the conveyor in a direction transverse to a conveying direction according to position data of the workpiece.); and
	an imaging system including an x-ray imaging system (14) configured to image and produce x-ray image data of the food items to be processed (paragraph 0025, lines 10-14) while the food items are conveyed on said single conveyor belt (Safai states, “[t]he conveyor 12 may be moved continuously or in steps,” (pargraph 0029, lines 8-9), and “the conveyor is moved by one increment” (paragraph 0035, lines 7-8) for each volume section of the workpiece in order to capture and produce x-ray image data for that respective section, wherein “a smaller conveyor increment or a slower conveyor speed provides greater resolution in determining the location of an undesirable material with greater accuracy. A larger conveyor increment or a faster conveyor speed provides lower resolution and less accuracy of the resulting attenuation map, but perhaps increases throughput,” paragraph 0039, lines 4-9); and	a computer system configured to receive input from the x-ray imaging system (paragraph 0034, lines 1-6) and output commands to the cutter and the single conveyor belt (paragraph 0034, lines, 6-8).	Examiner notes that based upon image data received from the x-ray imaging device, the cutting system controls the cutter to automatically segment a portion of the workpiece that contains the undesirable material into visually recognizable shapes that are easy for a worker to recognize and remove (paragraph 0026, lines 3-15). Alternatively, the cutting system may also control a pickup device (24), while tracking the location of the workpiece on the conveyor, to automatically offload the segmented portion from the conveyor (paragraph 0046, lines 15-18). When the pick-up device (24) is used, the cutter 22 may take various cutting paths as long as the path completes removes undesirable material from the work piece, wherein the cutter 22 may follow the outline of the detected undesirable material (paragraph 0028, lines 6-10).	Safai fails to disclose a support system including a first elongated support and a second elongated support that extends parallel to the first elongated support, the first elongated support and the second elongated support being arranged with a fixed arrangement relative to each other; wherein a gap is formed between the first elongated support and the second elongated support such that the gap extends across the single conveyor belt in a direction transverse to the conveying direction, wherein the cutter is arranged above the gap such that a cutting path of the cutter continually extends into the gap, extending below a plane defined by the upper surface lever of the single conveyor belt, such that the cutting path extends through the food items and the single conveyor belt is not contacted by the cutting path of the cutter, and wherein the cutting system controls the cutter and the first and second elongated supports to move back and forth in a direction parallel to the conveying direction while maintaining fixed the arrangement of the first and second elongated supports and the cutter.	However, Fisher (US Patent 4,092,889) teaches it is known in the art of cutters (i.e. fluid pressure cutters) arranged in conjunction with a single conveyor (fig. 6; 18) to provide said cutter (10) arranged above a gap (22) extending across said single conveyor belt (18), wherein the gap is formed by a support system (fig. 1) including a first elongated support (upsteam roller, 20) and a second elongated support (downstream roller, 20) that extends parallel to the first elongated support, the first elongated support and the second elongated support being arranged with a fixed arrangement relative to each other (in movable frame, 14), wherein the gap (22) is formed between the first and second elongated supports such that the gap extending across the conveyor belt in a direction transverse to a conveying direction (direction A, shown in fig. 1), wherein the cutter is arranged above the gap such that a cutting path of the cutter extends through a workpiece and the gap and below a surface level of the conveyor belt (annotated fig. 6 shows the cutting path of the fluid pressure cutter), and the cutting system controls the cutter and the first and second elongated supports to move back and forth in a direction parallel to the conveying direction while maintaining fixed the arrangement of the first and second elongated supports and the cutter (column 4, lines 60-64). Examiner notes that at least one further elongated supporting means (annotated fig. 6) placed below the first and second elongated supports, wherein the first and second elongated supports and the at least one further elongated support are configured to create a bypass for the conveyor belt by extending the conveyor belt between the first and second elongated supports and around the at least one further elongated support such that a substantial U-shaped profile of the conveyor belt is formed (the elongated supporting means (i.e. rollers 20, 21) divert the conveyor belt away from the surface level of the conveyor belt, and beneath a receptacle (26) that collects and disperses the energy from the fluid pressure cutter (10), wherein the rollers allow the conveyor belt to dip down in a “substantial U-shaped profile” away from the work piece support surface defined by the upper surface of the conveyor belt; annotated fig. 6).
    PNG
    media_image1.png
    358
    634
    media_image1.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the device of Safai substantially disclosed above with the teaching of Fisher such that the single conveyor is provided with a bypass formed by multiple adjacent support members that form a gap that moves with a fixed internal arrangement with the cutter along the longitudinal feeding direction of the conveyor and work piece in order to protect the single, continuous, conveyor belt from being damaged by the fluid pressure of the cutter (Please see Squicciarini and Rudy below for evidence of this benefit). Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	Squicciarini (US Patent 4,735,566) provides evidence of a flexible rubber or plastic conveyor belt being used in conjunction with a fluid pressure cutter, wherein a gap is formed between portions of said conveyor such that the work piece (an extrusion of dough (i.e. food item) is being cut while being transported along said conveyor (column 6, lines 36-42). While the dynamics of the Squicciarini system are different from that of the modified device of Safai substantially disclosed above, Squicciarini teaches that it is possible to make accurate cuts at least across the width of the work piece while the conveyor belt is transporting the work piece downstream wherein the fluid pressure cutter directs the pressurized cutting fluid through a gap G formed in the conveyor surface because the fluid jet 22 would otherwise damage the conveyor 18 (column 5, lines 64- column 6, lines 12).	Moreover, Rudy (US Patent 4,962,568) which is incorporated by reference in Safai, provide evidence of “cutting devices suitable for use in the present invention” (paragraph 0046, lines 18-19), wherein Rudy discloses a plurality of water jet cutters (100) arranged above corresponding gaps that extend transversely across a conveying system of the cutting device (see, e.g., fig. 4).	Regarding Claim 2, the modified device of Safai substantially disclosed above includes the cutter is a fluid pressure cutter (Safai; paragraph 0046, lines 1-2; “high-speed water jet”, 22). Examiner notes that Fischer teaches the use of high-pressurized gas cutter (i.e., oxy-acetylene cutting torches) in similar profile cutting systems that are known in the art (col. 1, lines 100-14).	Regarding Claim 4, the modified device of Safai substantially disclosed above includes the support system includes a third elongated support (one of the “at least one further elongated supporting means” identified in Fisher, annotated fig. 6; i.e. one of rollers 21 depicted in Fig.1 of Fisher) arranged below the first and second elongated supports, the third elongated support and the first and second elongated supports being positioned to create a bypass for the single conveyor belt by extending the single conveyor belt between the first and second elongated supports and the third elongated support such that a substantial U-shaped profile of the single conveyor belt is formed. Examiner notes the first, second and third elongated supports cooperate to allow the conveyor belt to dip down in a “substantial U-shaped profile” away from the work piece support surface defined by the upper surface of the conveyor belt, as shown in annotated fig. 6 of Fisher.	Regarding Claim 5, the modified device of Safai substantially disclosed above includes the cutting system controls the cutter and first and second elongated supports to move back and forth in the direction parallel to the conveying direction in a variable manner while maintaining fixed the arrangement of the first and second elongated supports and the cutter. The modified cutting system of Safai substantially disclosed above is configured to image, process said image data, generate said varying operation parameters (as set forth above), cut food items based on said varying operation parameters for food items including fish, fish fillets, pork, pork bellies, poultry, poultry fillets, poultry breasts, and red meat portions of varying size and shape (Safai, paragraph 0024, lines 4-9 and 12-18).	Regarding Claim 6, the modified device of Safai substantially disclosed above includes the x-ray image data produced by the x-ray imaging system indicate position data of bones or undesired tissue to be removed from the food items (Safai, paragraph 0025). 	Regarding claim 7, the modified device of Safai substantially disclosed above includes the computer system (Safai, 18) is adapted to process said x-ray image data (Safai, paragraph 0025, lines 12-16), generate varying operation parameters for removal of the bones or undesired tissue from each of said food items, and operate said movement of the cutter across the single conveyor belt and parallel to the conveying direction in a variable manner based on said varying operating parameters for each of said food items while said single conveyor belt is conveying said food items to remove the bones or undesired tissue from each of said food items (Safai, paragraph 0026, lines 3-11 and paragraph 0028, lines 6-10).	Regarding Clam 8, the modified device of Safai substantially disclosed above includes the support system includes the first and second elongated supports (Fisher 20) and the third elongated support (Fisher 21) each include a respective roller (as modified by Fisher - laterally spaced rollers 20, 21).
	Regarding Claims 9 and 12, the modified device of Safai substantially disclosed fails to disclose the following:	In Claim 9, wherein the single conveyor belt extends between a first roller and a second roller; and	In Claim 12, wherein the cutting system further comprises a drive roller that drives said single conveyor belt.	However, Fisher (US Patent 4,092,889) teaches it is known in the art of fluid pressure cutters associated with single conveyor belt systems to support the conveyor belt such that it extends between a first roller (“1st roller means,” annotated fig. 6) and a second roller (2nd roller means,” annotated fig. 6); and wherein the cutting system further comprises a drive roller that drives said single conveyor belt (at least one additional roller (identified as “3rd rollers means” or “4th roller means” in annotated fig. 6 acts as a driving roller that drives said single conveyor belt. As shown in Annotated fig. 6, the roller identified as “3rd roller means” acts as a pinch roller in conjunction with motor (28) in order to drive the conveyor.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting system of Safai substantially disclosed above with the further teaching of Fisher such that the single conveyor belt of Safai is provided with additional rollers in order to facilitate the operation of the device, wherein the first and second roller provide a large surface upon which to support a workpiece in the conveying direction and the driven roller enables the cutting system to operate without operator intervention. Additionally, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	Regarding Clam 10, the modified device of Safai substantially disclosed above includes the first elongated support is arranged upstream of the gap and the second elongated support is arranged downstream from the gap. Examiner notes the conveying direction is perpendicular to the rotational axis of the first and second elongated supports, wherein depending upon which direction the food items are moved during operation, either of the first and second elongated supports could arranged upsteam of the gap or downstream of the gap. In a situation where a food item is moving from left to right in the modified cutting system of Safai with the support system configured as shown in fig. 6 of Fisher, the first elongated support is arranged upstream of the gap and the second elongated support is arranged downstream from the gap.	Regarding Clam 11, the modified device of Safai substantially disclosed above fails to specifically disclose each of the first elongated support and the second elongated support have a first end mounted to a frame structure that maintains fixed the arrangement of the first and second elongated supports such that the first elongated support is mounted to an upstream side of the frame structure and the second elongated support is mounted to a downstream side of the frame structure.	However, Fisher (US Patent 4,092,889) teaches it is known in the art of cutting system with elongated supports (rollers 20), wherein each of the first elongated support and the second elongated support have a first end mounted to a frame structure (14) that maintains fixed the arrangement of the first and second elongated supports (col. 3, lines 18-31 and col. 4, lines 4-14) such that the first elongated support is mounted to an upstream side of the frame structure and the second elongated support is mounted to a downstream side of the frame structure. Examiner notes the conveying direction is perpendicular to the rotational axis of the first and second elongated supports, wherein depending upon which direction the food items are moved during operation, either of the first and second elongated supports could arranged upstream of the gap or downstream of the gap.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting system of Safai substantially disclosed above with the further teaching of Fisher such that the first and second elongated supports have a first end mounted in a frame structure in order to maintain the configuration of the elongated supports relative to one another as the cutting system performs a cutting operation. Examiner notes in a situation where a food item is moving from left to right in the modified cutting system of Safai with the support system configured as shown in fig. 6 of Fisher, the first elongated support is arranged upstream of the gap and the second elongated support is arranged downstream from the gap.	Regarding Clam 18, the modified device of Safai substantially disclosed above includes a scraper mounted to a scraper operating mechanism (pick-up device of Safai; paragraph 0055) that moves the scraper down adjacent to the surface level of the conveyor belt during cutting, and up from the surface level of the conveyor belt when not in use (fig. 24). Examiner notes the device is raised away from the conveyor when it is not removing a workpiece.
	Regarding Clam 19, the modified device of Safai substantially disclosed above includes the scraper is positioned adjacent and behind the cutter at the downstream end with respect to the conveying direction of said conveyor belt so as to allow immediate removal of cut out portions of said food items. The pickup device of Safai is located after the cutting mechanism so allow “[t]he automatic removal system [to eliminate] the need for manual labor in sorting and removing workpieces” (as per paragraph 0055 of Safai).	Regarding Claim 20, the modified cutting system of Safai substantially disclosed above performs a method of cutting food items of varying shape and size with a cutting system according to claim 1, the method comprising:
	conveying the food items in a conveying direction on the single conveyor belt and producing the x-ray image data with the x-ray imaging system (as disclosed by Safai);
	moving the cutter and first and second elongated supports back and forth in a direction parallel to the conveying direction while maintaining fixed the arrangement of the first and second elongated supports and the cutter (the frame 14 of Fisher allows the elongated supports to move along with the cutter);
	cutting at least a portion of one of the food items with the cutter based on the produced x-ray image data. 	The modified device of Safai substantially disclosed above discloses the cutting apparatus is configured to image, process said image data, generate said varying operation parameters (as set forth above), cut food items based on said varying operation parameters for food items including fish, fish fillets, pork, pork bellies, poultry, poultry fillets, poultry breasts, and red meat portions of varying size and shape (Safai, paragraph 0024, lines 4-9 and 12-18).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai (US Publication 2002/0067797) and Fisher (US Patent 4,092,889), evidenced by Squicciarini (US Patent 4,735,566) and Rudy (US Patent 4,962,568), as set forth above, in view of Whittlesey (US Publication 2008/0060916). 	Regarding Claim 13, the modified device of Safai substantially disclosed above fails to disclose the third elongated support is adjustable from being in a closed position such that the third elongated support is placed in a lowest position in relation to the first and second elongated supports and the single conveyor belt is in a stretched state and in an open position where the single conveyor belt is in a slack state.	However, Whittlesey teaches it is known in the art of work piece conveyor systems (fig. 1B) to provide an elongated supporting means (20, 30, 40) that can be adjusted from a position where the conveyor belt is in a stretched state to an open position where the conveyor belt is in a slack state (paragraph 0063 and 0064). The slackened state can be seen in Whittlesey, figure 15.	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the device of Safai substantially disclosed above with the teaching of Whittlesey such that any of the elongated supports, including the third elongated support can be adjusted between a closed position in which  the third elongated support is placed in a lowest position in relation to the first and second elongated supports and the conveyor belt is in a stretched state configured for operation of the cutting system and in an open position where the conveyor belt is in a slack state in order to enable the user to easily remove or load new or old conveyor belts for maintenance purposes (Whittlesey, paragraph 0063).	
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai (US Publication 2002/0067797) and Fisher (US Patent 4,092,889), evidenced by Squicciarini (US Patent 4,735,566) and Rudy (US Patent 4,962,568), as set forth above, and further in view of Glastra (US Patent 3,350,970).	Regarding the following claims, the modified device of Safai substantially disclosed above fails to disclose the following:	In Claim 14, the first and second elongated supports each include a triangular-shaped bar, each of the triangular-shaped bars having an acute angle, and the acute angle of the triangular-shaped bar of the first elongated support facing the acute angle of the triangular-shaped bar of the second elongated support; and 	In Claim 15, each of the triangular-shaped bars are rounded along a corner edge defined by the acute angle.	However, Glastra (US Patent 3,350,970) teaches it is known in the art of conveyor belt systems to provide the following:	With respect to Claim 14, Glastra teaches a similar cutting apparatus with a belt diverging mechanism to that disclosed by the modified device of Safai substantially disclosed above, wherein the adjacent elongated supporting means are triangular shaped bars (Fisher 32, 33) facing each other (Fisher, fig. 4). 	With respect to Claim 15, Glastra teaches each of the triangular-shaped bars are rounded along a corner edge (34, 35) defined by the acute angle (fig. 4).	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the cutting apparatus of Safai substantially disclosed above with the teaching of Glastra because triangular shaped elongated supporting means enabled the conveyor belt to support the food product in a much closer vicinity to where the high pressure fluid jet crosses the plane of the upper surface of the conveyor. Furthermore, it is shown that triangular shaped elongated supporting means (Glastra, fig. 4) and round, circular elongated supporting means (Glastra, fig. 3) are art recognized equivalents for guiding the conveyor in an apparatus of this sort, wherein substituting one known element (cylindrical elongated supports) for another (triangular-shaped elongated supports) would have yielded predictable results because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function. Therefore, the combination would have yielded predictable results. 
Claims 16, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai (US Publication 2002/0067797) and Fisher (US Patent 4,092,889), as evidenced by Squicciarini (US Patent 4,735,566) and Rudy (US Patent 4,962,568), as set forth above, and further in view of Blaser et al (US Patent 8,028,977), herein referred to as Blaser. 	Regarding Claim 16, the modified device of Safai substantially disclosed above fails to disclose the third elongated support (Fisher 21) is positioned such that it intersects with a cutting plane of the cutter at all times.
	However, Blaser teaches it is known in the art of cutting system with a cutting beam and a bypass for a support sheet (29), to provide a singular “third” elongated support (66) below the cutting plane of the cutter (cutting beam 24), wherein the third elongate support is positioned such that it intersects with a cutting plane of the cutter at all times (fig. 2).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting system of Safai substantially disclosed above with the teaching of Blaser such that the third and fourth elongated supports taught by Fisher are replaced with a single larger elongated support in order to simplify the design of the support system and to reduce the number of parts that require maintenance. 	Regarding Claims 23 and 24, the modified device of Safai substantially disclosed above includes the support system includes a third elongated support (one of the at least one further elongated supporting means identified in Fisher, annotated fig. 6; i.e. one of lower rollers, 21) arranged below the first and second elongated supports (rollers 20 of Fisher), the third elongated support and the first and second elongated supports being positioned to create a bypass for the single conveyor belt by extending the single conveyor belt between the first and second elongated supports and the third elongated support such that a substantial U-shaped profile of the single conveyor belt is formed. Examiner notes the first, second and third elongated supports are all rollers, as taught by Fisher, wherein the rollers cooperate to allow the conveyor belt to dip down in a “substantial U-shaped profile” away from the work piece support surface defined by the upper surface of the conveyor belt, as shown in annotated fig. 6 of Fisher.	● The modified device of Safai substantially disclosed above fails to disclose the third elongated support is equidistant from the first and second elongated supports, as required by Claim 23.  	However, Blaser teaches it is known in the art of cutting systems with a cutting beam (24; e.g., fig. 2) to provide a bypass (“deflection region” 41) in the support sheet (29) formed by a plurality of elongated support elements (“deflection rollers” 66, col. 9, lines 34-35) including first and second elements that form a gap (e.g., “line-like opening” 26) through which the cutting beam (24) extends and a third elongated support element (centrally located deflection roller 66) positioned below the first and second elements and below the cutting plane of the cutter (see fig. 2), wherein the third elongated support is equidistant from the first and second elongated supports (i.e., as shown in fig. 2, the third elongated support is centered below the gap formed by the first and second elongated supports to facilitate the placement of the beam-catching device 19).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting system of Safai substantially disclosed above with the teaching of Blaser such that the third and fourth elongated supports taught by Fisher are replaced with a single larger elongated support in order to simplify the design of the support system and to reduce the number of parts that require maintenance.	● The modified device of Safai substantially disclosed above fails to specifically disclose a diameter of the third roller is larger than a diameter of the first roller and larger than a diameter of the second roller, as required by Claim 24.	However, Blaser teaches it is known in the art of cutting systems with a cutting beam (24) and a bypass (i.e., “deflection region” 41) in the support sheet (29) created by deflection rollers (66; i.e., the aforementioned first, second and third elongated support elements) to provide the third roller with a diameter that appears to be larger than a diameter of the first roller and larger than a diameter of the second roller (as shown in fig. 2). The Examiner notes that while the drawings are not necessarily to scale, the third roller must be made with a diameter that is large enough to fit a beam-catching device 19 therein; a design consideration that is well within scope of one of ordinary skill in the art.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting system of Safai substantially disclosed above with the teaching of Blaser such that the diameter of the third roller is larger than the diameter of the first roller and larger than the diameter of the second roller since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Moreover, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to select a third roller with a diameter of any reasonable size, including a diameter that is larger than the diameters of the first and second rollers since there are a limited number of suitable diameters that can be used within the confines of the cutting system of Safai and the third diameter must be selected to as to be large enough to provide room for the beam-catching device formed therein, such that it would have been obvious to try a third roller with a diameter that is larger than the first and second rollers.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai (US Publication 2002/0067797) and Fisher (US Patent 4,092,889) and Blaser (US Patent 8,028,977) in further view of Jardat et al (US Patent 4,501,182), herein referred to as Jardat.   
	Regarding Claim 17, the modified device of Safai substantially disclosed above includes a structure for catching the cutting beam (as taught by Fisher and Blaser), but fails to disclose the third elongated support includes a tube with a slot extending along a longitudinal axis of the tube, wherein the tube is positioned such that the slot is facing the cutter and thus intersects with the cutting plane of the cutter at all times.	However, Jardat teaches it is known in the art of beam cutting devices to provide a tube (chute 12) with a slot (19) extending along a longitudinal axis of the tube, wherein the tube is positioned such that the slot is facing the cutter and thus intersects with the cutting plane of the cutter at all times (fig. 2).	It would have been obvious to one having an ordinary skill in the art at the time fo the filing of the invention to modify the cutting system of Safai substantially disclosed above with the teaching of Jardat such that a tube with a slot aligned with the longitudinal axis of the tube is provided below the surface level in the space associated with the third elongated in order to allow the cutting system to efficiently dissipate the energy of the cutting beam and to minimize blow back or spray therefrom.
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai (US Publication 2002/0067797) and Fisher (US Patent 4,092,889), as evidenced by Squicciarini (US Patent 4,735,566) and Rudy (US Patent 4,962,568), as set forth above, and further in view of Houtz (US Publication 2005/00855176). 	Regarding Claim 21, Safai discloses the cutting system includes an imaging system with “an x-ray source and a camera [that] may be combinedly used as a scanner to detect undesirable material in thick and thin portions alike, respectively” (paragraph 0041, lines 12-14).	The modified device of Safai substantially disclosed above fails to specifically disclose the imaging system is configured to image the food items before and during cutting of the food items. 	However, Houtz teaches it is known in the art of cutting systems for cutting food items (e.g., a rib plate 40 as shown in fig. 8) to use an imaging system (paragraph 0036) configured to image the food items before (e.g., “visualizing the [workpiece] using an imaging device, computing a path for cutting the [workpiece], and cutting the [workpiece] along the paths,” paragraph 0012, lines 3-5; wherein “computing a path” happens before cutting) and during cutting of the food items (paragraph 0035, lines 5-9). Moreover, Houtz teaches it is known to use a plurality of cameras in their imaging system (paragraph 0036). 	It would have been obvious to one having an ordinary skill in the art at the time fo the filing of the invention to modify the cutting system of Safai substantially disclosed above with the teaching of Houtz such that the imaging system is configured to image the food items before and during cutting of the food items in order to allow the cutting system “to have continuous input during cutting of the [food items] such that the cut path may be adjusted if necessary” (Houtz, paragraph 0035, lines 7-9). 
	Regarding Claim 22, the modified device of Safai substantially disclosed above (as set forth in the rejection for Claim 21) discloses the food items include a first food item (the food item being cut), and wherein the imaging system is configured to image the first food item at the same time the first food item is being cut by the cutter (Houtz, paragraph 0035, lines 7-9).
Response to Arguments
The Examiner notes the Applicant’s amendments overcome the 112 rejections set forth in the previous Office Action.
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 	The Applicant makes the following arguments in the Remarks, 	● On page 11, lines 23-27, “Safai fails to disclose or suggest [the newly amended] features.  As shown in Safai-FIG. 1 … Safai expressly shows and describes water jet cutter 22 being arranged above the conveyor belt 28 such that the water jet cuter extends transverse or perpendicular to the top surface of the conveyor belt 28 to cut workpiece WP while the workpiece is arranged on the conveyor belt.” 	In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 	In this case, Safai is used as the base reference in the 103 rejections set forth above, wherein additional references are used to provide further teaching of what was known in the art at the time of the invention, e.g., the cutter being arranged above a gap in the conveyor.	● On page 12, lines 3-7, “Safai makes no mention regarding ‘a cutter arranged ... such that the cutting path extends through the food items and the single conveyor belt is not contacted by the cutting path of the cutter,’ as required by claim 1. Indeed, Safai shows and describes the opposite, wherein the cutter 22 has a cutting path that contacts the conveyor belt 28.” 	As previously noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 		Again, Safai is used as the base reference in the 103 rejections in the present Office Action, wherein additional references are used to provide further teaching of what was known in the art at the time of the invention, i.e., the cutter being arranged above a gap in the conveyor.	Moreover, Rudy (US Patent 4,962,568) which is incorporated by reference in Safai and cited in the IDS dated May 22, 2020, provides evidence of “cutting devices suitable for use in the present invention” (paragraph 0046, lines 18-19), wherein Rudy discloses a plurality of water jet cutters (100) arranged above corresponding gaps that extend transversely across a conveying system of the cutting device (see, e.g., fig. 4). Thus, while the Safai fails to depict or specifically disclose the aforementioned limitation, Safai acknowledges there are a number of cutting device configurations that can be utilized.	● On page 12, line 8 - page 13, line 5 of the Remarks, the Applicant refers to a number of references that are incorporated by reference in Safai as evidence that one would of ordinary skill in the art would not be motivated to modify Safai in view of the references cited in the rejection and concludes on page 14, lines 1-3 that “Safai fails to disclose or suggest ‘a cutter arranged ... such that the cutting path extends through the food items and the single conveyor belt is not contacted by the cutting path of the cutter,’ as required by claim 1.”	The Examiner respectfully disagrees. As previously noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Safai is used as the base reference in the 103 rejections in the present Office Action, wherein additional references are used to provide further teaching of what was known in the art at the time of the invention, i.e., the cutter being arranged above a gap in the conveyor.	On page 15, lines 11-13 of the Remarks, the Applicant argues, “one of ordinary skill in the art would not be motivated to modify Safai in view of Fischer and Squicciarini, as the references and prior art of record teach away from such a modification” because as stated on page 14, line 13 - page 15, line 9, “[b]y expressly describing and showing the cutting path of the water jet 22 extending through the workpiece WP and contacting the conveyor belt 28, a person of ordinary skill, upon reading Safai, would be discouraged from taking the opposite path, as required by the cutting system of claim 1, which expressly requires the opposite: ‘a cutter arranged ... such that the cutting path extends through the food items and the single conveyor belt is not contacted by the cutting path of the cutter.’ Thus, even though Fischer is relied on as describing a slot 22 provided in the flexible sheet material 19 used to convey the foot items to be cut, and Squicciarini describes a two-belt system with a water jet nozzle 24 arranged above a gap between the two belts, one of ordinary skill in the art would not be motivated to modify the cutting system of Safai, which teaches contacting the conveyor belt with the cutting path of the water jet cutter.”
	The Examiner respectfully disagrees. The disclosure of Safai is drawn to one particular solution in the art of cutting systems for processing food items. However, the teaching references recognize a known problem in the art (i.e., high-pressure fluid cutters can damage conveyors) and suggest solutions in the art known for providing beneficial results (i.e., creating a bypass in the conveyor with a gap through which the fluid cutter projects by using a plurality of elongated support members to prevent contact between the conveyor and fluid cutter). Thus, while Safai discloses one way of operating the cutting system for cutting food items of varying shape and size, the teaching references provide other suitable ways that were known in the art for cutting food items of varying size and shape. Moreover, as noted previously in the response to arguments, Rudy (US Patent 4,962,568), which is incorporated by reference in Safai, provides evidence of “cutting devices suitable for use in the present invention [of Safai]” (paragraph 0046, lines 18-19) that a suitable cutting device may include a plurality of water jet cutters (100) arranged above corresponding gaps extending transversely across a conveying system of the cutting device (see, e.g., fig. 4), wherein the conveyor belts are not contacted by the cutting path of the cutter. 	Thus, Safai is not precluded from being modified by the reference set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Cremona (US Patent 5,201,258) discloses a cutting system (fig. 2) with a cutter (15) positions transversely in a gap between workpiece support.	● Kim et al (GB2364894) discloses a food cutting process that involves a step rescanning the foodstuff after partially cutting the foodstuff to build a renewed multidimensional map of the foodstuff from the rescan to determine if the foodstuff has moved during the partial cutting, as described on page 8, lines 6-10.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        September 26, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/27/2022